Pee Cueiam.
Defendant, one Hahn, and others bought chips in a gambling house, run by defendant; one Traub and (as defendant swears but Hahn denies) Hahn and others entered into a game of poker. The chips represented money. At the conclusion of the game, defendant and Hahn went to Traub, who was acting game-keeper, to settle their account for chips. Defendant owed seventy dollars and seventy dollars was due to Hahn. Therefore, at the suggestion of some one, apparently Traub, defendant made out his check in favor of Hahn for seventy dollars, and delivered the same to Hahn. The latter, subsequently, deposited the check in his bank, but payment thereof was refused. He, subsequently, endorsed said check, after such refusal of payment thereof, and delivered the same to plaintiff for the sum, aa he swears, of seventy dollars, Plaintiff, thereupon, sued to recover on said check, and the court below gave judgment in favor of plaintiff, against defendant as maker of said check.
*642We think that the uncontradicted testimony shows that the check was given for a gambling debt, and was void from its inception. The statute provides, that “every * * * security whatsoever, given or executed by any person, where the whole or any part of the consideration of the same shall be for any money * * * won by playing at any game whatsoever * * * shall be void.”
It makes little difference whether the money was given in change for chips, or otherwise "used in the game; the debt incurred was a gambling debt and the consideration therefor was utterly void. The plaintiff admits that he took the check with full knowledge that payment had been refused; and it is not pretended that he stands in any better position than Hahn would have stood, had he brought the suit himself.
Present: Scott, Gildeeslebvb and MacLean, JJ.
Judgment reversed, and new trial granted, with costs to appellant to abide event.